   Case 5:20-cv-00615-FMO-E Document 15 Filed 06/08/20 Page 1 of 3 Page ID #:157

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           ED CV 20-0615 FMO (Ex)                                Date    June 8, 2020
 Title              Michael Day v. FCA US LLC




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Re: Motion to Remand

        On February 10, 2020, Michael Day (“”Day” or plaintiff”) filed a complaint (“Complaint”) in
the Riverside County Superior Court (“state court”) against FCA US LLC (“FCA”), asserting,
among other claims, breach of warranty claims under the California Song-Beverly Consumer
Warranty Act, (“Song-Beverly Act”), Cal. Civ. Code §§ 1790, et seq. (See Dkt. 1-1, Complaint).
Plaintiff’s claims arise out of his purchase of a new 2016 Jeep Cherokee vehicle in 2017, (see id.
at ¶¶ 5-6), which he alleges contained numerous defects. (See id. at ¶¶ 9-10, 14-15). Plaintiff
alleges that he is entitled to “replacement or reimbursement” and to “rescission of the contract[.]”
(Id. at ¶¶ 49-51, 64). He also seeks a “civil penalty of up to two times the amount of actual
damages” given FCA’s willful conduct. (See id. at ¶ 67). On March 26, 2020, FCA removed the
action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332. (See Dkt. 1, Notice of
Removal (“NOR”) at p. 1).

         Unless otherwise expressly provided by Congress, “any civil action brought in a State court
of which the district courts of the United States have original jurisdiction, may be removed by the
defendant or the defendants, to the district court[.]” 28 U.S.C. § 1441(a). “The right of removal
is entirely a creature of statute and a suit commenced in a state court must remain there until
cause is shown for its transfer under some act of Congress.” Syngenta Crop Protection, Inc. v.
Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks omitted). Where
Congress has acted to create a right of removal, those statutes, unless otherwise stated, are
strictly construed against removal jurisdiction.1 See id. “The strong presumption against removal
jurisdiction means that the defendant always has the burden of establishing that removal is
proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks omitted);
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the
“longstanding, near-canonical rule that the burden on removal rests with the removing defendant”).
Moreover, if there is any doubt regarding the existence of subject matter jurisdiction, the court


   1
    For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
Class Action Fairness Act, 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC
v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                            Page 1 of 3
   Case 5:20-cv-00615-FMO-E Document 15 Filed 06/08/20 Page 2 of 3 Page ID #:158

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        ED CV 20-0615 FMO (Ex)                               Date     June 8, 2020
 Title           Michael Day v. FCA US LLC

must resolve those doubts in favor of remanding the action to state court. See Gaus, 980 F.2d
at 566 (“Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.”).

        When federal subject matter jurisdiction is predicated on diversity of citizenship, two
requirements must be met. See 28 U.S.C. § 1332. First, complete diversity must exist between
the opposing parties. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996)
(stating that the diversity jurisdiction statute “applies only to cases in which the citizenship of each
plaintiff is diverse from the citizenship of each defendant”). Second, the amount in controversy
must “exceed[] the sum or value of $75,000, exclusive of interests and costs[.]” 28 U.S.C. §
1332(a).

        The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this
action in federal court, as plaintiff does not competently allege facts supplying diversity
jurisdiction.2 See 28 U.S.C. § 1332(a).3

       Defendant bears the burden of proving by a preponderance of the evidence that the amount
in controversy meets the jurisdictional threshold. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
1117 (9th Cir. 2004); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
2003) (per curiam) (“Where it is not facially evident from the complaint that more than $75,000 is
in controversy, the removing party must prove, by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional threshold. Where doubt regarding the right to
removal exists, a case should be remanded to state court.”) (footnotes omitted). Here, there is
no basis for diversity jurisdiction because the amount in controversy does not appear to exceed
the diversity jurisdiction threshold of $75,000. See 28 U.S.C. § 1332.

       The amount of damages plaintiff seeks cannot be determined from the Complaint, as the
Complaint does not set forth a specific amount. (See, generally, Dkt. 1-1, Complaint). FCA
contends that given the Manufacturer’s Suggested Retail Price (“MSRP”) of the subject vehicle,
approximately $25,000, (see Dkt. 1, NOR at ¶ 29), coupled with plaintiff’s request for civil
penalties, (see id.), the amount in controversy requirement is satisfied. (See id.). However, FCA



    2
        Defendant seeks only to invoke the court’s diversity jurisdiction. (See Dkt. 1, NOR).
        3
        In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 2 of 3
   Case 5:20-cv-00615-FMO-E Document 15 Filed 06/08/20 Page 3 of 3 Page ID #:159

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-0615 FMO (Ex)                               Date     June 8, 2020
 Title          Michael Day v. FCA US LLC

has failed to take into account any reduction for the use of the vehicle,4 (see, generally, id.); see
Cal. Civ. Code § 1793.2(d)(2)(C)), and thus has failed to show that the amount in controversy
exceeds the jurisdictional threshold. See Schneider v. Ford Motor Company, 756 F.Appx. 699,
701 n. 3 (9th Cir. 2018) (“Consideration of the [u]se [o]ffset [is] appropriate” in determining the
amount in controversy as the circuit has “recognized that an estimate of the amount in controversy
must be reduced if a specific rule of law or measure of damages limits the amount of damages
recoverable.”) (internal quotation marks omitted); see, e.g., Mullin v. FCA US, LLC, 2020 WL
2509081, *3 (C.D. Cal. 2020) (“Because Defendants neglected to take the mileage offset into
account, they failed to meet their burden of showing Plaintiff's actual damages based on the
purchase price of the vehicle.”); Maciel v. BMW of North America, LLC, 2017 WL 8185859, *2
(C.D. Cal. 2017) (finding amount in controversy not satisfied given defendant’s failure to consider
set-off amount); Chavez v. FCA US LLC, 2020 WL 468909, *2 (C.D. Cal. 2020) (“If the amount
of actual damages is speculative, however, an attempt to determine the civil penalty is equally
uncertain.”).5

       Given that any doubt regarding the existence of subject matter jurisdiction must be resolved
in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not
persuaded, under the circumstances here, that defendant has met its burden. Thus, there is no
basis for diversity jurisdiction.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED THAT:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Riverside, 30755-D Auld Road, Murrieta, CA 92563 for lack of subject
matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. Any pending motion is denied as moot.
                                                       Initials of Preparer            vdr




   4
    Under the Song-Beverly Act, plaintiff is entitled to restitution “in an amount equal to the actual
price paid or payable by the buyer” less the reduction in value “directly attributable to use by the
buyer.” Cal. Civ. Code § 1793.2(d)(2)(B)-(C).
   5
    Given the above, defendant has failed to show that plaintiff’s other requests for relief satisfy
the amount in controversy.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 3 of 3
